United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 14, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-60985
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ONE 1996 CADILLAC DEVILLE AUTOMOBILE
VIN: 1G6KD52YXTU289790,

                                     Defendant,

CHARLES W. GAVIN,

                                     Claimant-Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                      USDC No. 3:98-CV-167
                      --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Charles Gavin, federal prisoner # 10867-042, appeals the

denial of his FED. R. CIV. P. 60(b)(4) motion seeking to void the

civil forfeiture of a 1996 Cadillac DeVille, pursuant to

21 U.S.C. § 881(a)(6).   We review the district court’s ruling on

a FED. R. CIV. P. 60(b)(4) motion de novo.     Carter v. Fenner,

136 F.3d 1000, 1005 (5th Cir. 1998).      Gavin argues, pursuant to

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-60985
                                -2-

United States v. James Daniel Good Real Property, 510 U.S. 43

(1993), that he was denied the predeprivation safeguards of

notice and a hearing in violation of his due process rights.

Good is inapposite, however, because that case dealt only with

the seizure of real property.   Good, 510 U.S. at 53; cf.

Calero-Toledo v. Pearson Yacht Leasing Co., 416 U.S. 663, 679

(1974).

     The civil forfeiture of a vehicle is authorized by 19 U.S.C.

§ 1607(a).   The record reveals that the Government satisfied the

notice requirements of that statute when it published

notification of the forfeiture in the local newspaper and

personally served Gavin with the complaint for forfeiture.

Gavin’s allegation that the record was devoid of such evidence is

baseless.

     AFFIRMED.